
	
		I
		111th CONGRESS
		1st Session
		H. R. 1867
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mrs. Kirkpatrick of
			 Arizona (for herself and Mr. Thompson of
			 Mississippi) introduced the following bill; which was referred to
			 the Committee on Homeland
			 Security
		
		A BILL
		To authorize additional resources for the Department of
		  Homeland Security to enhance security activities along the international border
		  with Mexico, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Violence Prevention Act of
			 2009.
		2.Expansion of
			 border security operations along southwest borderThe Secretary of Homeland Security shall
			 expand border security operations along the southwest border between the United
			 States and Mexico, including the southbound inspection and investigation of
			 vehicles, to—
			(1)reduce the
			 potential for border violence;
			(2)enhance border
			 security; and
			(3)prevent the
			 illicit flow of arms and bulk cash across such southwest border.
			3.United States
			 Customs and Border Protection
			(a)ActivitiesIn
			 carrying out section 2, the Secretary of Homeland Security, acting through the
			 Commissioner of United States Customs and Border Protection, shall—
				(1)increase
			 southbound border security infrastructure and inspection capabilities at ports
			 of entry located on the southwest border between the United States and
			 Mexico;
				(2)acquire and deploy
			 at least two x-ray mobile inspection units to such southwest border;
				(3)acquire and deploy
			 at least ten dual detection canine teams to such southwest border;
				(4)equip with license
			 plate readers the outbound lanes at ports of entry located on such southwest
			 border, as determined appropriate by the Secretary;
				(5)acquire and equip United States Customs and
			 Border Protection personnel with body armor; and
				(6)take any other
			 related actions or activities required under section 2 to expand border
			 security operations on such southwest border.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Homeland Security $70,000,000 to carry out the border security
			 operations required under subsection (a).
			4.United States
			 Immigration and Customs Enforcement
			(a)FindingsCongress finds the following:
				(1)United States
			 Immigration and Customs Enforcement’s Border Enforcement Security Taskforce
			 (BEST) units operate within the Department of Homeland Security to enhance
			 border security and reduce cross-border violence by coordinating the
			 enforcement and information sharing activities of Federal, State, local, and
			 tribal agencies along the southwest border between the United States and
			 Mexico.
				(2)The Department of
			 Homeland Security, through United States Immigration and Customs Enforcement’s
			 Armas Cruzadas, coordinates key enforcement and intelligence
			 personnel to address the border security threat represented by the illegal
			 export of weapons from the United States into Mexico.
				(3)An increase in
			 United States Immigration and Customs Enforcement resources along such
			 southwest border will help prevent cross-border violence by helping to reduce
			 the illicit flow of narcotics into the United States and arms and bulk cash
			 into Mexico.
				(b)ActivitiesIn
			 carrying out section 2, the Secretary of Homeland Security, acting through the
			 Assistant Secretary of United States Immigration and Customs Enforcement,
			 shall—
				(1)hire and deploy at
			 least 100 additional United States Immigration and Customs Enforcement
			 personnel to be assigned to Border Enforcement Security Taskforce units
			 involved in efforts to reduce southwest border violence over the number of such
			 personnel so assigned as of the date of the enactment of this Act;
				(2)improve existing
			 Border Enforcement Security Taskforce facilities and acquire new space for
			 Border Enforcement Security Taskforce units along such southwest border
			 locations;
				(3)increase resources
			 and personnel for Operation Armas Cruzadas over the resources obligated and
			 personnel so assigned as of the date of the enactment of this Act; and
				(4)take any other
			 related actions or activities required under section 2 to expand border
			 security operations on such southwest border.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Homeland Security $30,000,000 to carry out the border security
			 operations required under subsection (b).
			5.CoordinationThe Secretary of Homeland Security shall
			 coordinate with the heads of other relevant Federal, State, local, and tribal
			 agencies, as appropriate, to carry out in a comprehensive manner the border
			 security operations required under this Act.
		
